DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the track, gear and bearing assembly together on one drawing showing their connection to one another as described in the specification.  The invention is not understood on the structural correlation between the track, gear, and bearing assembly. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: the correlation of the track, gear and bearing assembly is not understood and the drawings do not adequately show the three elements related to one another. It is not clear from the specification (or drawings) how the bearings move along the track or how lock bar locks the rotors. Paragraph [0037] recites ‘baring assembly’ but should this be ‘bearing assembly?’ In [0035] 801a is called bearing assembly and gearing assembly.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, ‘the rotors’ lacks antecedent basis.  Only one rotor is recited.  Claim 10 is unclear as the polishing device does not structurally comprise a ‘first rotor’ or a ‘second rotor.’  The second rotor is merely a workpiece not further defining the polishing device.  How does the devicecomprise a second workpiece?  Are there second tracks, gears, bearings?  This is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5-8,13-15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Lindmark-2495269.
	Lindmark discloses 1) A polishing device Fig 2, comprising: a housing 10 configured to transition between an open configuration and a closed configuration (in Figs 2 and 5 you can see the top of housing 10 –curved section- that can be opened and closed for mounting and demounting the workpiece); a bearing assembly shown in Fig 1-not labeled, (reproduced below) movably affixed to a track (Fig 1-not labeled, reproduced below) within the housing 10, wherein the bearing assembly is removably affixed to a particular position (inside) on the track (See below); wherein the bearing assembly is rotatably coupled to at least one gear 16, wherein a first rotor/drum/workpiece 12 is removably placed on drum holder 11 within the housing 10 and is rotatable by a movement of the at least one gear 16; wherein the at least one gear 16 is rotatably coupled to a motor 15 configured to rotate the at least one gear 16; wherein a lapper substance 19 is disposable within the housing to polish the first rotor/drum/workpiece.  Although the workpiece is not a rotor per se, this device is capable of polishing any known workpiece that can be mounted for rotation. 
[AltContent: textbox (Light vertical arrow points to the track (each side).  The bold horizontal arrow points to the bearing (each side).)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    147
    277
    media_image1.png
    Greyscale

2) The polishing device of claim 1, wherein the motor is a variable speed motor.  (col 2, line 24)
5) The polishing device of claim 1, wherein at least one bearing of the bearing assembly is stationary on the track (fixed inside track).  
6) The polishing device of claim 1, wherein the housing includes a drain valve thereon 28, wherein the drain valve is configured to enable a substance to vacate the housing during use.  
7) The polishing device of claim 1, wherein an airtight seal 29,30 is formed when the housing is in the closed configuration.  
8) The polishing device of claim 1, further comprising one or more lock bars 14 (and the disks on both ends of 14 as shown in Fig 1 lock the workpiece in the track.) that allows the first rotor to be locked in place on the track.  
13) The polishing device of claim 1, further comprising a plurality of spray nozzles 19,19’ attached via 23 to an interior of the housing, wherein the lapper substance can be sprayed onto the first rotor by an action of the plurality of spray nozzles.  
14) The polishing device of claim 13, further comprising a lapper pump (this is inherent as the nozzles are blast nozzles and inherently have a pump to induce the blast at high velocities-col3, line 29 and air velocity col 3, line 37), wherein the plurality of spray nozzles is in fluid connection with the lapper pump, such that the lapper substance can be pumped from an exterior of the housing to the interior of the housing.  
15) The polishing device of claim 14, wherein the lapper pump is configured to pump the lapper substance such that the lapper substance may have a variable pressure (col 3, line 29 states at a high velovity and col 3, line 37 states a ‘suitable air velocity’ which means the pressure can be varied based on suitability).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindmark, alone.
	Lindmark discloses the claimed invention, as detailed above, but does not specifically say the motor 15 can be reversed.  However, Lindmark does disclose the motor 24 that moves the nozzles can be reversed at col 3, line 45.  To have a reversing motor for the rotation of the workpiece would be considered a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. And the teaching with Lindmark of reversing a motor would be motivation to one of ordinary skill to use a reversing motor with the workpiece in order to thoroughly and efficiently lap the workpiece.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindmark in view of Lynn-8556683.
Lindmark discloses the claimed invention, as detailed above, but does not disclose a window on the housing of Lindmark. However, Lynn teaches a closed barrel workpiece polisher having a housing 4 with a window/viewing area 32. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the housing of Lindmark with a window viewing area, as taught by Lynn, in order to view the inside of the chamber for monitoring of the polishing process.

	Claims 9-12 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lindmark in view of McNeil-2005/0186889.
Lindmark discloses the claimed invention, as detailed above, but does not disclose wherein two workpieces are disposed within the apparatus for polishing two parallel worpieces simultaneously.  However, McNeil teaches a container polishing machine 10 wherein two workpieces 90 (Fig 2 on the right and left) can be mounted in parallel for polishing simultaneous machining with a clearance therebetweeen via a first gear (not labeled (Fig 1, the center gear around 15 right below 41) wherein the first gear rotates both workpieces via gear 40.
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the device disclosed by Lindmark with a second holder and gearing assembly, as taught by McNeil, in order to polish two workpiece, parallel and with clearance, via a gearing assembly in order to more efficiently polish workpieces.  In addition, It would have been obvious to one of ordinary skill in the art at time invention was made to provide two workholders and gearing assemblies since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to barrel polish rotating workpieces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
September 5, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723